Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement submitted on 4/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1 recites “the autofocusing unit” which appears to be meant as “the autofocusing control unit”. It is suggested to be amended as suggested for addressing this typographical error.
Claims 2-8 are also objected for being dependent of the base claim.
Claim 9 recites “the autofocusing unit” which appears to be meant as “the autofocusing control unit”. It is suggested to be amended as suggested for addressing this typographical error.
Claims 10 is also objected for being dependent of the base claim.
Claim 11 recites “the limit” in line 11 which appears to be meant as “the limit value”. It is suggested to be amended as suggested for addressing this typographical error.
Claims 12-15 are also objected for being dependent of the base claim.
Claim 16 recites “the limit” in line 12 which appears to be meant as “the limit value”. It is suggested to be amended as suggested for addressing this typographical error.
Claims 17-20 are also objected for being dependent of the base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation "the autofocusing unit" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-15 are also rejected for being dependent of the base claim.
Claim 16 recites the limitation "the autofocusing unit" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-20 are also rejected for being dependent of the base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 2, 7, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakamatsu (US 2013/0004150 A1).
Regarding claim 1, Wakamatsu teaches An apparatus (Figs. 1-3) comprising:
at least one processor (106); and
at least memory coupled to the at least one processor storing instructions that, when executed by the at least one processor (Figs. 1-3; para. 0036), cause the processor to function as:
a calculation unit configured to calculate a target correction amount based on a shake detected by a detection unit (paras. 0050-0053, 0057, 0069, 0089; calculate a translation shake compensation amount = β.L.θ based on a shake detected by sensors 108p & 109p; βc1 or β2 is set as β based on modes);
a stabilization control unit configured to provide control on driving of a sensor in a direction intersecting an optical axis of a pickup optical system, based on the target correction amount (Fig. 3; paras. 0035, 0071; driving imaging element 107 vertically with respective to the optical axis);
an autofocusing control unit configured to provide control on focusing, based on an image signal output from the sensor (paras. 0045, 0035); and
a setting unit configured to set a limit value for the target correction amount, based on a characteristic of the pickup optical system and focusing accuracy of the autofocusing unit (please see below), 
wherein the setting unit is configured to change the limit value depending on a pickup condition, and is capable of setting a first limit value based on the characteristic and a second limit value based on the focusing accuracy (paras. 0060, 0066, 0069, 0076-0079; change the limit value β for the translation shake compensation amount based on a characteristic [positional information of zoom/focus lens, imaging magnification] of the pickup optical system, an AF reliability value and an image pickup mode; 

Regarding claim 2, Wakamatsu teaches the apparatus according to claim 1, wherein the pickup condition is an image pickup mode including a first mode and a second mode (paras. 0066, 0069; still and moving image modes, other AF modes).

Regarding claim 3, Wakamatsu teaches the apparatus according to claim 2, wherein in the first mode, the setting unit sets the limit value to the first limit value during an exposure period, and to the second limit value during a period other than the exposure period (Figs. 6, 7, 9; paras. 0069, 0084, 0088; in one of moving modes [S613+S614: first moving image mode with continuous AF mode; S608+S609: second moving image mode without continuous AF mode], line 902 in figure 9D shows limit value βc is set to different values during different exposure periods of different images as time elapses; limit value βc is set to a small value during an exposure period of one image as AF reliability is lower and is set to a larger/higher value during an exposure period of another image as AF reliability is higher).

Regarding claim 4, Wakamatsu teaches the apparatus according to claim 2, wherein in the second mode, the setting unit sets the limit value to the second limit value during both an exposure period and a period other than the exposure period (Figs. 6, 7, 9; paras. 0069, 0084, 0088; different setting limit value of βc1 is set in a moving image mode [S609] during an exposure period of one image and also a period of another image captured later).

Regarding claim 5, Wakamatsu teaches the apparatus according to claim 3, wherein in the second mode, the setting unit sets the limit value to the second limit value during both an exposure 

Regarding claim 7, Wakamatsu teaches the apparatus according to claim 2, wherein the first mode is a single image pickup mode, and wherein the second mode is a consecutive image pickup mode (paras. 0066, 0069; still and moving image modes).

Regarding claim 9, Wakamatsu teaches A pickup apparatus comprising:
a sensor (107) configured to photoelectrically convert an optical image formed via a pickup optical system (Figs. 1, 2); and
an apparatus (101), wherein the apparatus includes:
at least one processor (106); and
at least memory coupled to the at least one processor storing instructions that, when executed by the at least one processor (Figs. 1-3; para. 0036), cause the processor to function as:
a calculation unit configured to calculate a target correction amount based on a shake detected by a detection unit (paras. 0050-0053, 0057, 0069; calculate a translation shake compensation amount = β.L.θ based on a shake detected by sensors 108p & 109p);
a stabilization control unit configured to provide control on driving of the sensor in a direction intersecting an optical axis of a pickup optical system, based on the target correction amount (Fig. 3; paras. 0035, 0071; driving imaging element 107 vertically with respective to the optical axis);
an autofocusing control unit configured to provide control on focusing based on an image signal output from the sensor (paras. 0045, 0035); and

wherein, the setting unit is configured to change the limit value depending on a pickup condition, and is capable of setting a first limit value based on the characteristic and a second limit value based on the focusing accuracy (paras. 0060, 0066, 0069, 0076-0079; change the limit value β for the translation shake compensation amount based on a characteristic [positional information of zoom/focus lens, imaging magnification] of the pickup optical system, an AF reliability value and an image pickup mode; setting the limit value β to βc1 or β2 depending on still or moving modes in formula/equation 6; different limit values of βc1 are shown in fig. 9D by the line 902).

Regarding claim 10, Wakamatsu teaches the pickup apparatus according to claim 9, wherein the pickup condition is an image pickup mode including a first mode and a second mode (paras. 0066, 0069; still and moving image modes).

Regarding claims 11-15, claims 11-15 reciting features corresponding to claims 1-4 and 7 are also rejected for the same reasons above.

Regarding claims 16- 20, claims 16-20 reciting features corresponding to claims 1-4 and 7 are also rejected for the same reasons above. In addition, Wakamatsu teaches A non-transitory computer-readable storage medium storing a computer program that causes a computer to execute a method (Figs. 1-3; para. 0036). 

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/Quan Pham/Primary Examiner, Art Unit 2696